253 F.2d 712
Robert OETTINGER, Appellant,v.NORTON COMPANY, Arrow Tool, Die & Machine Company and General Scientific Equipment Company.
No. 12449.
United States Court of Appeals Third Circuit.
Argued April 1, 1958.
Decided April 10, 1958.

Appeal from the United States District Court for Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
Harvey Levin, Philadelphia, Pa., (Bernstein & Bernstein, Philadelphia, Pa., on the brief), for appellant.
Philip Price, Philadelphia, Pa. (Arthur W. Leibold, Jr., Philadelphia, Pa., Barnes, Dechert, Price, Myers & Rhoads, Philadelphia, Pa., on the brief), for appellees.
Before KALODNER and HASTIE, Circuit Judges, and LAYTON, District Judge.
PER CURIAM.


1
We find no error. The judgment of the District Court will be affirmed on the opinion of Chief Judge Kirkpatrick, D.C. E.D.Pa.1957, 160 F. Supp. 399.